DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the preliminary amendment filed on 03/15/21.
Claims 1-7, 10, 12, and 14-17 are amended;
Claims 18-22 are canceled;
Claims 23-25 are newly added; and
Claims 1-17 and 23-25 are currently pending.
Election/Restrictions
In the Remarks filed on 03/15/21, the Applicant requests that the restriction requirement to be withdrawn due to claim(s) directed to Group II being canceled by the 03/15/21 amendment. The Examiner disagrees because cancellation of claim(s) directed to Group II does not constitute a proper argument for traversing the restriction. Additionally, although the Applicant does not formally elect Group I, Group I is considered elected by default as a result of the 03/15/21 amendment.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities:  “one first or more n-type doped layers” in lines 6-7 should be changed to “one or more n-type doped layers”; “the first p-type doped layers” in line 13 should be changed to “the p-type doped layers”; .  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “the third p-type doped layers” in line 13 should be changed to “the p-type doped layers” in order to improve clarity and avoid potential 112 indefinite rejection.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “one or more third p-type doped layers” in line 42 should be changed to “one or more p-type doped layers” and “the third p-type doped layers” in lines 44-45 should be changed to “the p-type doped layers” in order to improve clarity and avoid potential 112 indefinite rejection.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Alphonse (US Patent 6,184,542 B1) (01/31/20 IDS) in view of INOUE et al. (US PG Pub 2010/0067559 A1).
Regarding claim 1, Alphonse discloses a superluminescent light emitting diode, SLED (FIGS. 4a-4d), device comprising: 
front and back facets (a and b, FIG. 4b); 
a substrate (2, FIG. 4a); 
a first epitaxial stack (3/15/5, FIG. 4a) arranged on the substrate and including in sequence along an epitaxial growth axis: one or more n-type doped layers (3), one or more active layers (15) forming an active region dimensioned and configured to generate and amplify light emission over a first wavelength range (λ1, FIG. 4d) of between 3 nm and 100 nm at full width half maximum (about 35 nm for a 1550 nm SLD, col. 1 lines 37-40), and one or more first p-type doped layers (5), wherein the first epitaxial stack has a first ridge (8) formed in the p-type doped layers and extending at least part way from the front facet to the back facet to induce a first waveguiding region in the first active layers that defines at least part of a first optical path between the front and back facets (FIG. 4a); and 
a second epitaxial stack (3/20/5, FIG. 4a) arranged on the substrate alongside the first epitaxial stack and including in sequence along the epitaxial growth axis: one or more n-type doped layers (3), one or more second active layers forming an active region (20) dimensioned and configured to generate and amplify light emission over a 
Alphonse does not disclose the first and second epitaxial stacks are GaAlInN-based, wherein the active region of the first epitaxial stack has a center wavelength between 440 nm and 470 nm and the active region of the second epitaxial stack has a center wavelength between 490 nm and 530 nm.
INOUE discloses a laser diode device (FIG. 2) comprising a RGB laser diode elements (10/20/30) including a first and second epitaxial stacks (FIG. 2) that are GaAlInN-based ([0070]), wherein an active region of the first epitaxial stack emits a center wavelength of about 440 nm and an active region of the second epitaxial stack emits a center wavelength of about 520 nm ([0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the active layers of the first and second epitaxial stacks of Alphonse with GaAlInN-based materials having respective center wavelengths between 440 nm and 470 nm, and 490 nm and 530 nm as taught by INOUE in order to obtain desired output wavelengths for display applications.
Regarding claim 2, Alphonse, as modified, discloses the substrate is GaAlInN-based (INOUE in FIG. 6 discloses a common substrate 681, for blue and green laser diodes 610/620 equivalent to 10/20 in FIG. 2, comprising GaN which is GaAlInN-based substrate, [0129]).
Regarding claim 3, Alphonse discloses to suppress lasing in the first and second wavelength ranges, one or more of the following features is provided: a) the first and/or second ridges extend such that the first and second optical paths intersect with the front facet, and optionally also the back facet, at first and second non-normal angles; b) the first and/or second ridges are straight and extend at a non-normal angle to the front facet (the ridges 8 of the first and second epitaxial stacks are straight and extend at a non-normal angle to the front facet a, FIG. 4b); c) the first and/or second ridges include a curved portion such that the first and second optical paths intersect with the front facet at first and second non-normal angles; d) first and/or second absorber materials are provided which are respectively absorbent over the first and second wavelength ranges, the first and second absorber materials being located adjacent the back facet; e) the first and/or second ridges terminate part way between the front and back facets; f) the first and/or second ridges terminate part way between the front and back facets at a tilt angle so that reflections from the back facet are inhibited from coupling back into the waveguide; and g) front and/or back anti-reflection coatings are provided on the front and/or back facets.
Regarding claims 4 and 5, Alphonse has disclosed the device outlined in the rejection to claim 1 above. Alphonse further discloses a third epitaxial stack (3/25/5, FIG. 4a) arranged on the substrate alongside the second epitaxial stack and including in 
Regarding claim 6, Alphonse discloses to suppress lasing in the third wavelength range, one or more of the following features is provided: a) the third ridge extends such that the third optical path intersects with the front facet, and optionally also the back facet, at a non-normal angle; b) the third ridge is straight and extends at a non-normal angle to the front facet (the ridge 8 of the third epitaxial stack is straight and extend at a 
Regarding claim 7, same rejection as applied to claim 1 is maintained as FIGS. 6a-6b of Alphonse further disclose a plurality of at least four epitaxial stacks.
Regarding claim 8, Alphonse discloses the epitaxial stacks are arranged such that there is a first group of adjacent epitaxial stacks with the first wavelength range and a second group of adjacent epitaxial stacks with the second wavelength range (FIGS. 4c-4d).
Regarding claim 9, Alphonse discloses the epitaxial stacks are arranged such that adjacent epitaxial stacks have the first wavelength range and the second wavelength range (FIGS. 4c-4d).
Regarding claims 24 and 25, Alphonse, as modified, discloses the wavelength ranges are each between 3 nm and 30 nm at full width half maximum (the wavelength ranges are from 420 nm to 670 nm as taught by INOUE and a FWHM is on an order of 2.0% to 2.5% of the wavelengths as taught by Alphonse; therefore, the wavelength ranges are each between about 9 nm and about 15 nm at FWHM).
Allowable Subject Matter
Claims 10-17 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art fails to disclose or suggest “the further SLED device being inverted relative to the first SLED device, so that in section through the front facet and further front facet first, second and third optical axes of the first, second and third waveguiding regions form an acute triangle” in combination with the rest of the limitations as recited in claim 10. In particular, the cited pertinent art Bessho et al. (US PG Pub 2008/0310471 A1) (herein Bessho’471), Bessho et al. (US PG Pub 2007/0076775 A1) (herein Bessho’775), Tanaka (US PG Pub 2007/0177648 A1), and Bessho et al. (US PG Pub 2010/0189146 A1) (herein Bessho’146) disclose emission regions of a RGB laser diode device forming a triangle (see FIG. 14 of Bessho’471, FIG. 6 of Bessho’775, FIG. 7 of Tanaka, and FIG. 1 of Bessho’146), but fail to disclose the triangle being an acute triangle. Therefore, claim 10 is allowable over the cited prior art and dependent claims 11-17 and 23 are also allowable as they directly depend on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828